Hanson, Chancellor.
«The argumente ©f the defendant’s counsel, against the decree in this cause passed* were by the chancellor heard and carefully considered-?, but he perceives nothing sufficient to. overthrow the principles which governed hiss in his decision, or to prove that those principles were not justly applicable 4a the case. He cannot discover in what manner those principles can be injurious to commerce, or affect tlie negotiability of notes, as is intimated by the counsel. He has only determined, that the notes, not negotiated in the lifetime of JtPICenna, shall be considered as in part the property of JHdgely, for whose use in part they were taken, and that the amount of the said- Midgehfs part in, the ij0tes,.whjcln remained as aforesaid unnegotiated, shall he considered, to be just so much as his share of all the notes taken ir.: the name of Parkin and M’ICenna amounted to», Is there any thing in this to shew the chancellor’s idea, that if A. sells the property of B. and takes a note for it, the note may not be negotiated .as other notes? Is there any thing to shew his idea, that if a man fields any thing ire secret trust, and disposes of it, as, if he were the real, owner, a fair purchaser may be disturbed in this c©v»rt? No! the chancellor’s idea goes no further tfim «his — so long as the subject of anexpress or implied trust, remains, in the hands of the trustee, or of bis heirs, executors,, administrators or devisees, this court wilt lay hold ©£ it; for the benefit of tbe cestui que trusts or if an executor*. &-c. converts it into money, this court will consider the money as justly belonging to tbe cestui qne trusts and; for rendering justice to him, will do any thing further not injurious to the creditors of the trustee; or (in other words,) not placing the creditors in a worse sitaatiois. than they would have been in if the trust had never existed.
Will the chancellor’s decision then tend in the least t© destroy trust and confidence amongst men, or to injure the mercantile interest? Will, it mot, rather have m-*199opposite effect? In short, after carefully considertng the counsels observations, after attending to every thing which learning and ingenuity could suggest against las decision, the cháncellor feels a much stronger asstiranee that his decision is right, and that it will be approved by every judicious trader, not interested in the cause.
It is thereupon this, &c. adjudged, ordered and decreed, that the decree in this canse, passed on the, &c. lie and shall stand good.”